DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1 and 3-12 are pending.
2.	Claims 10 and 11 has overcome the previous 35 U.S.C. 101 rejection, necessitated by the current amendment.

Allowable Subject Matter
3.	Claims 1 and 3-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 5, 8, 9, 10, and 11 limit to a method, apparatus, non-transitory medium comprises generating random number sequence from a seed value and plurality of secret keys based on different portions of the random number
 sequence and further generate from plurality of secret keys corresponding to a plurality of respective algorithms, a plurality of public keys corresponding to respective algorithms, a plurality of addresses corresponding to plurality of respective algorithms, and a plurality of signatures corresponding to respective algorithms by using plurality of respective algorithms wherein an algorithm of respective algorithms in not solved in polynomial time and that each secret key correspond to different respective algorithms.
The previous rejection, including the Bao and Mao combination, was overcome by the current amendments. Further searching failed to disclose prior art that reads on claims 1 and 3-12. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus,  where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435    

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435